Claim Rejections - 35 USC § 102
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on November 12, 2020, amendments to the claims have been acknowledged. 
Claim 17 is cancelled by applicant.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al., (US 20190190022). 
Regarding claims 8, 9 and 10, Kim discloses a lithium ion(alkali metal ion) secondary battery comprising a vanadium oxide as a positive electrode active material (cathode)([0077]/L1-2O5 powder was used as a positive electrode active material ([0081]/L1-2).  (CLAIMS 8, 9 AND 10)
Claim 8 includes the following process steps:
 “a triazine derivative of formula (1) hybridized with the vanadium pentoxide wherein each R independently represents hydrogen or an amino group, and a molar ratio of the triazine derivative to the vanadium pentoxide is in a range from 0.4 to 0.8……..”
and
 “the vanadium pentoxide-based active material being made by a method comprising steps of: a) preparing an aqueous solution of the triazine derivative; and b) adding the vanadium pentoxide to the aqueous solution of the triazine derivative under stirring for a period of time, so as to permit condensation among hydrolyzed vanadium pentoxide along with self-assembly of the triazine derivatives to obtain a reaction solution containing the active material.
Claims 11-16 includes the following process steps: 
For claim 11, the “triazine derivative” is part of the process which has not been given any patentable weight.
For claim 12, the phrase “vanadium pentoxide doped with a transition metal salt” is part of the process and not given any patentable weight.
For claim 13, “the transition metal salt” is part of the process and not given any patentable weight.
For claim 14, “the reaction solution” is part of the process and not given any patentable weight.
For claim 15, “the pH value is reduced by 3.6” is part of the process and not given any patentable weight.

[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). 
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ("a product in the prior art made by a different process can anticipate a 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").  
MPEP 2113.I
According to MPEP 2113.I, examiner notes that in product-by-process claims, the determination of patentability is based on the product itself. The product of claims 8, 9 and 10 vanadium pentoxide-based active material for a cathode are rejected, therefore claims 11-16 drawn to the method steps are rejected as well. 
Response to Arguments
Applicant's arguments filed November 12, 2020 have been fully considered but they are not persuasive. 
Applicant asserts that Kim is merely a vanadium oxide, rather than a vanadium pentoxide based active material obtained by condensation among hydrolyzed vanadium pentoxide along with self-assembly of triazine derivative. 
Applicant’s assertion is not persuasive. Kim et al., discloses vanadium pentoxide used as a positive electrode active material for a lithium ion secondary battery. See Kim, [0081]). 
Kim need not show “a triazine derivative of formula (1) hybridized……..”, “a molar ratio…..”, “the vanadium ……. made by a method”, “adding the ……” because these limitations include process steps.  Process limitations are not given any patentable weight within a product claim the determination of patentability is based on the product itself. The product is considered to be the same even if made by a difference product, absent any evidence to the contrary, see  MPEP 2113.I. 
Applicant also argues that Kim does not disclose a vanadium pentoxide based material including a triazine material.  The examiner notes applicant has merely claimed a vanadium pentoxide based active material.  The triazine derivative is not part of the product claim as it is introduced in the process.  Again, process limitations in product claims are given no patentable weight as the process is not a part of the product. 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday-Friday 7:30 am-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/NIARA TRANT/
Examiner, Art Unit 1722                     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722